office_of_chief_counsel internal_revenue_service memorandum number release date cc pa tageier scaf-141028-09 uilc date february to r craig schneider general attorney salt lake city small_business self-employed from lawrence mack senior technician reviewer procedure administration subject issue applicability of zero interest_netting under sec_6621 as to interest_paid through a chapter plan under title of the united_states_code issue re-designation by taxpayer of an overpayment credit elect this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend --------------------- ------------------------------------------------------------------------------------------ taxpayer company a -------------------------------------------------------------- date x ------------------ ------------------------ issues issue whether interest rates on overlapping periods of tax overpayments and underpayments may be netted to zero as provided for under sec_6621 where scaf-141028-09 the payment of interest of the tax underpayment is through a chapter plan under title of the united_states_code issue whether a taxpayer has a right to re-designate a credit election of an overpayment conclusions issue the service should disallow a claim for zero rate interest_netting where the interest_paid by the taxpayer is through a chapter plan as such interest is not payable under subchapter_a of chapter of title_26 as required by sec_6621 but is paid in accordance with the provisions of title of the united_states_code this conclusion applies equally to bankruptcy cases filed before and after date the general effective date of the bankruptcy abuse prevention and consumer protection act of the bapcpa which added u s c sec_511 rate of interest on tax claims issue once a taxpayer elects to credit an overpayment to the succeeding year’s estimated_taxes the election is irrevocable and binding on both the taxpayer and the service the overpayment credit elect becomes a payment in the first succeeding taxable_year and is removed from the year in which it was generated re-designation therefore is impermissible facts issue the request presents two questions relating to the availability of zero rate interest_netting under sec_6621 where the interest_paid on federal tax claims is through a chapter plan the first question is debtor specific company a seeks zero rate interest_netting under sec_6621 as to interest_paid on federal tax underpayments pursuant to taxpayer’s chapter plan against allowable overpayment interest taxpayer filed its petition in bankruptcy on date the chapter plan provides for a x rate of interest to be paid on priority tax claims the second issue is whether the bapcpa’s addition of u s c sec_511 changes our position regarding the availability of zero rate interest_netting under sec_6621 as to interest_paid on federal tax underpayments pursuant to a chapter plan against allowable overpayment interest issue in year the taxpayer reported an overpayment the taxpayer elected to apply the overpayment from year as an estimated_tax payment in year as a credit elect submitting a statement as to how the credit elect was to be applied subsequently the service determined that an underpayment existed for year the hereinafter chapter refers to chapter of title of the united_states_code scaf-141028-09 taxpayer requested that the service allow it to re-designate the application of the overpayment credit elect law and analysis issue generally with respect to federal tax sec_6601 provides for the payment of interest on nonpayments or underpayments and sec_6611 provides for the allowance and payment of interest on overpayments the rates of interest are determined under sec_6621 with respect to interest on overlapping periods of tax overpayments and underpayments sec_6621 provides to the extent that for any period interest is payable under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period to qualify for zero rate interest_netting under sec_6621 interest must be payable under subchapter_a and allowable under subchapter_b by the same taxpayer the interest provisions of title_26 are embodied within chapter subchapter_a entitled interest on underpayments include sec_26 u s c sec_6601 subchapter_b entitled interest on overpayments include sec_26 u s c sec_6611 we conclude that interest on an underpayment_of_tax paid through a chapter plan pursuant to u s c a c whether the case was filed pre- or post- the bapcpa cannot be zero rate netted against allowable overpayment interest because the interest_paid through the chapter plan is not interest payable under subchapter_a of chapter as required by sec_6621 before a bankruptcy court may confirm a chapter plan the treatment of unsecured priority tax claims must satisfy the requirements set forth in u s c a c which contemplates the inclusion of interest on the tax indebtedness for chapter cases filed prior to date such as the case of taxpayer u s c a c required that chapter plans provide the holder of priority tax claims deferred cash payments over a period not exceeding six years after the date of assessment of such claim of a value as of the effective date of the plan equal to the allowed amount of such claim the requirement that a plan provide for postconfirmation interest on priority tax claims came from the of a value language similarly for chapter cases filed on or after date the bapcpa modified u s c a c to require that the holder of priority tax claims receive regular installment payments in cash of a total value as of the effective date of the plan equal the factual scenario presented in the request did not include the name of a specific taxpayer or specific tax years scaf-141028-09 to the allowed amount of such claim over a period ending not later than five years after the date of the order for relief and in a manner not less favorable than the most favored nonpriority unsecured claim provided for by the plan either before or after the bapcpa the requirement that a chapter debtor pay interest on priority tax claims comes from u s c a c not the tax code before the bapcpa the bankruptcy court could set the interest rate for tax claims as it could for interest_paid to other creditors the bapcpa eliminated the bankruptcy court’s discretion to determine the interest rate on tax claims for bankruptcy cases filed on or after date new u s c sec_511 provides a if any provision of this title requires the payment of interest on a tax claim or an administrative expense tax or the payment of interest to enable a creditor to receive the present_value of the allowed amount of a tax claim the rate of interest shall be the rate determined under applicable nonbankruptcy law b in the case of taxes paid under a confirmed plan under the title the rate of interest shall be determined as of the calendar month in which the plan is confirmed emphasis added the interest rate set in taxpayer’s chapter plan was bankruptcy code interest and not tax code underpayment interest there cannot be zero rate interest_netting under sec_6621 because the interest_paid through taxpayer’s chapter plan was not interest payable under subchapter_a of chapter of title_26 but interest payable at a rate proposed by taxpayer and approved by the bankruptcy court by confirmation of the chapter plan - interest required to be paid under u s c a c the above conclusion applies equally to those cases filed on or after the effective date of the bapcpa sec_511 of the bankruptcy code by its terms applies only where a provision of the bankruptcy code requires the payment of interest when the see 541_us_465 in till the court adopted the formula approach for determining the applicable_interest_rate on deferred cash payments to secured creditors in chapter cases the court stated that a number of provisions of the bankruptcy code discount a stream of deferred payments back to their present dollar value and noted u s c a c till pincite and n the court stated we think it likely that congress intended bankruptcy judges and trustees to follow essentially the same approach when choosing an appropriate interest rate under any of these provisions id pincite see also collier on bankruptcy sec_511 16th ed rev sec_6621 of the internal_revenue_code may also be inapplicable to taxpayer’s interest payments as the same taxpayer may not have both incurred the underpayment and made the overpayment the terms the same taxpayer imply that the taxpayer must be liable for both the tax that was underpaid and the tax that was overpaid we do not possess sufficient information to determine whether taxpayer and company a are the same taxpayer thus we do not render an opinion on this issue scaf-141028-09 payment of interest is required by the bankruptcy code u s c sec_511 directs the bankruptcy court to look to the tax code’s rate effective for the month in which the plan was confirmed thus postconfirmation interest on priority tax claims paid through chapter plans is bankruptcy code interest merely borrowing the tax code’s rate issue a taxpayer may not re-designate the application of an overpayment credit election as the service will not accept a taxpayer’s designation in the first instance once an overpayment credit elect is made by a taxpayer the service applies the overpayment in accordance with revrul_99_40 1999_2_cb_441 that is the overpayment is applied to unpaid installments of estimated_tax due on or after the date s the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under sec_6654 or sec_6655 with respect to such year a taxpayer’s election to credit an overpayment to estimated_taxes is irrevocable and binding on both the taxpayer and the service see martin marietta corp v united_states ct_cl 61_fsupp2d_621 e d mich revrul_55_448 1955_2_cb_595 amplified by revrul_77_339 1977_2_cb_475 once the taxpayer opts to apply the overpayment as a credit elect the overpayment is removed from the account and transferred to the succeeding year’s account the overpayment becomes a payment on account of estimated_tax for the succeeding year when it is credited pursuant to sec_6513 whether the funds are needed or not see 483_f3d_1345 fed cir the election by a taxpayer therefore has legal significance and cannot be re- designated at a taxpayer’s request the taxpayer described in the request chose to apply the year overpayment as an interest-free credit to year the succeeding year's tax the credit is no longer in the account for the year the payments were actually made and transformed into payments for the succeeding year whether the funds were needed or not once the election was made the decision became irrevocable and the service should have computed interest on the subsequently determined deficiency for the overpayment year in accordance with revrul_99_40 case development hazards and other considerations issue this advice is limited to underpayment interest_paid through a debtor’s chapter plan and does not render an opinion on whether sec_6601 in the case of underpayment interest under title_26 the rate of interest may change quarterly and is compounded daily the interest rate fixed by u s c sec_511 as of a date certain is not the underpayment interest provided by sec_6601 at the rate established under sec_6621 and thus is not underpayment interest payable under subchapter_a of chapter of the internal_revenue_code but interest payable at a rate fixed by the bankruptcy code as to designations after date see revrul_99_40 scaf-141028-09 underpayment interest accruing postpetition during the gap period that period between the petition date and the date of confirmation of the chapter plan may be zero rate netted against allowable overpayment periods under sec_6621 this office has not previously given definitive advice or guidance on the issues addressed in this memorandum and to our knowledge no court has directly addressed the question if the service denies zero rate interest_netting claims in reliance upon this advice and the disallowance is challenged there is a hazard that the government’s position may not prevail nonetheless we consider the advice articulated herein to be sound and fully defensible issue this office has not previously given definitive advice or guidance on the specific issue addressed in this memorandum and to our knowledge no court has directly addressed the question this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions ---------------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------
